Citation Nr: 1809376	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-20 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for intermittent right hand pain.

3.  Entitlement to service connection for L5-S1 disc disease.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2011 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Additional evidence was added to the Veteran's claims file after the most recent adjudication of the appeal in a June 2014 statement of the case (SOC) as to the issues of tinnitus, right hand pain, and L5-S1 disc disease; and a March 2016 SOC on the issue of TDIU.  In July 2017, the Veteran waived AOJ adjudication of the newly associated evidence.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2017).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2017.  A transcript is associated with the claims folder.

The issues of service connection for L5-S1 disc disease and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, tinnitus is related to in-service noise exposure.

2.  In July 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the claim for service connection for intermittent right hand pain.



CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for the withdrawal of the substantive appeal with respect to intermittent right hand pain have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease, such as tinnitus, is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran asserts that his tinnitus had onset in service.  

Service personnel records show that the Veteran was a medical service specialist with low acoustic trauma conceded.  Service treatment records note one complaint of tinnitus in January 1985; the clinical diagnosis was early bronchitis. 

The Veteran underwent a VA examination in July 2011.  The examiner noted a history of low acoustic trauma in service.  The Veteran reported high-pitched whine in both ears that has worsened over time.  The Veteran reported that the intermittent noise started in service, in 1988.  At present, the noise is a constant whine.  The examiner noted that tinnitus is as likely as not a symptom associated with the Veteran's hearing loss.  The examiner opined that tinnitus is not due to or a result of acoustic trauma during military service.  The examiner reasoned that there is no complaint of tinnitus in the claims file.

The Veteran underwent a subsequent VA examination in January 2013.  The examiner noted a complaint of tinnitus in January 1989.  The Veteran denied subsequent occupational or more than occasional recreational noise exposure.  The Veteran reported recurrent tinnitus with onset in 1989.  The Veteran reported exposure to machinery that emitted high-pitched sounds and weapon fire at boot camp.  The examiner noted a normal physical examination and tympanometry finding.  The examiner denied a diagnosis of ear or peripheral vestibular condition.  Ultimately, the examiner opined that tinnitus is less likely than not caused by military noise exposure.  The examiner reasoned that the Veteran's January 1985 report of tinnitus was a single complaint which appears transient and directly related to the clinical diagnosis of early bronchitis.  The examiner noted that the Veteran denied ringing or unusual sounds in subsequent service treatment records.  Accordingly, the examiner concluded that this is a systemic response to a transient condition, not an indication of chronic damage to auditory structure; this does not support ongoing tinnitus.  Moreover, the examiner found that the Veteran's report of report of unilateral static tinnitus is not consistent with damage to the inner ear from noise exposure; but rather suggest a retrocochlear pathology. 

In his July 2017 testimony, the Veteran explained that he was exposed to high-pitch equipment from gastroenterology machines in-service.  The Veteran further testified that he noticed intermittent ringing in his ears during service; the symptoms continued after service.  

Having considering the evidence of record, and resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.

For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Accordingly, the Veteran's lay statements and testimony are competent evidence of a current tinnitus disability.  He has also competently reported the onset of his tinnitus in service, with continuity thereafter.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  His testimony is credible as it is generally consistent with evidence showing noise exposure in service due to his occupational specialty.  

Pursuant to 38 C.F.R. § 3.303(b), a causal nexus need not be established in this particular case.  Symptoms of tinnitus, a chronic disease, were noted in service and continued thereafter.  The Board is mindful of the conflict between the Veteran's lay statements and the VA medical opinions regarding causal nexus; however, in this particular case, the lay evidence and medical evidence is in relative equipoise.  Accordingly, service connection for tinnitus is warranted.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Hand Pain

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran.  38 C.F.R. § 20.204. 

In his July 2017 hearing testimony, the Veteran expressed a desire to withdraw the appeal on the claim of service connection for intermittent right hand pain.  Therefore, there remains no allegation of error of fact or law for appellate consideration and the Board lacks jurisdiction to review the appeal.  The appeal is dismissed.

ORDER

Service connection for tinnitus is granted.

The appeal of the service connection claim for intermittent right hand pain is dismissed.


REMAND

The Veteran seeks service connection for a back disability, diagnosed as L5-S1 disc disease.  He asserts that his disability is related to service.  See December 2011 VA 21-4138.  In particular, the Veteran asserts that he often lifted patients in the geriatric ward resulting in injury.  In a July 1989 service treatment record, the Veteran reported taking Motrin to alleviate pain from lifting.  Although the service treatment record does not specifically indicated the presence of back pain, in July 2017 testimony, the Veteran reported intermittent back pain which began in service and continued thereafter.  The Veteran explained that in 2001, he worsened his back pain after lifting a heavy item.  

The Veteran's DD Form 214 shows his military occupational specialty (MOS) was medical service specialist.  His current testimony of experiencing back pain in service while lifting patients is generally consistent with his MOS.  

The Veteran was afforded a VA examination in July 2011.  The examiner opined that lumbar disc disease is not related to events in service.  The examiner reasoned that "there are no service treatment records relative to lower back complaints" and the Veteran denied back trouble in subsequent in-service records.  The examiner noted that the Veteran reports developing acute low back pain after a lifting incident (lifting a case of bird seed) 12 years after separation.  

A medical opinion based solely on the absence of documentation is inadequate. Dalton v. Peake, 21 Vet. App. 23 (2007).  The nexus opinion does not reflect appropriate consideration the Veteran's competent report of back pain in service associated with lifting patients, and recurrence thereafter.  For this reason, the issue is remanded for another opinion.

As to the issue of entitlement to TDIU, the Veteran asserts that he cannot work due to his back disability.  As the claim for a back disability is remanded for further development, the Board will defer adjudication of the intertwined issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any other private doctor who has treated his back disability not previously identified.  Upon receipt of any necessary authorization, take appropriate action to contact the identified providers and request complete records.  

Also, obtain complete VA treatment records since February 2014.

If either the VA or private records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) (2017).

2.  Schedule the Veteran for an examination to evaluate the nature and etiology of his back disability.  The claims folder, to include a complete copy of this Remand, must be made available to the examiner for review.  All appropriate diagnostic testing must be conducted. 

a) The examiner is to identify any and all back disabilities found to be present. 

b) For each current disability, to include L5-S1 disc disease, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it had onset during or, is otherwise related to the Veteran's military service.  

A fully-explained rationale must be provided.  

In providing the opinion and rationale, the examiner is advised that the Veteran's current testimony that he noticed back pain in service is generally credible.  Thus, a discussion of whether the Veteran's current back disability is consistent with the nature of activities (lifting patients) and symptoms reportedly experienced in service would be particularly helpful to the Board.  

If the opinion cannot be provided without resort to speculation, the reason for this should be fully explained in the examination report.

3.  Finally, readjudicate the appeal.  If service connection is granted for a back disability, undertake any additional development required to adjudicate the claim for TDIU.  If any of the benefits sought are not granted, furnish the Veteran with an SSOC and afford him an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


